DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
IDS dated 05/12/22 has been considered.

Allowable Subject Matter
Claims 1-6 and 8-31 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record are U. S. Patent No. 5,494,039 to Onik et al.; U. S. Publication No.
2015/0366544 to Yap et al.; and U. S. Publication No. 2015/0119715 to Baumann, none of the prior art alone or in combination teaches the limitations of the independent claim specifically “a guide member coupled to the mount and including a rail receiving channel extending a first length between a proximal end and a distal end of the rail receiving channel, and a displacement member including a rail member extending a second length between a proximal end and a distal end of the rail member and a vertically extending member extending from the distal end of the rail member, the vertically extending member including a plurality of needle receiving ports, wherein the rail receiving channel is positioned generally parallel with a longitudinal axis of the transrectal ultrasound probe; sliding the rail member within the rail receiving channel so as to position the vertically extending member of the displacement member adjacent the perineal access site of the patient; inserting an access needle into the perineal access site of the patient, the access needle supported by one of the plurality of needle receiving ports; and inserting a needle through the access needle and into a first location of the prostate of the patient”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793